DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 contains a table. However, it is unclear whether the applicant is claiming a logical look-up table residing in a memory of the branching unit. It is also unclear whether the states should be regarded as a collection of conditional limitations of “if-then” statements. For the purpose of compact prosecution, the table is taken to mean a collection of if-then limitations. 
	The dependent claims 2-5 are rejected for being dependent on the rejected claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Garrett et al. (US20210302660A1).
	Regarding claim 1, Garrett et al. discloses An undersea, submarine optical fiber transmission system architecture (Fig. 1; Fig. 4; Abstract; an undersea fiber optic cable routing architecture) comprising: 	
	three landing stations, A, B, and C (Fig. 1; Para. 21; The illustrated system 100 includes land-based trunk terminals 110 and 120 coupled to a trunk cable 112, and a land-based branch terminal 160 coupled to the trunk cable 112 through a branch cable 162), each of the landing stations connected by two respective optical fiber pairs to a branching unit (Fig. 1; Fig. 4; Para. 24; the FPS-BU 130 is configured to allow remote and selectively controllable routing of trunk cable fiber pairs to branch cable fiber pairs. Fig. 4 shows the branching unit 408 connects to each sites 402 to 406 by two optical fiber pairs); 
	the branching unit configured to provide a three-way switching (3WS) function among and between the three landing stations (Fig. 1; Fig. 4; Para. 24; the FPS-BU 130 is configured to allow remote and selectively controllable routing of trunk cable fiber pairs to branch cable fiber pairs), and the branching unit comprising an arrangement of optical switches configured to provide states/connections among and between the three landing stations according to the following table:

    PNG
    media_image1.png
    80
    737
    media_image1.png
    Greyscale

(Fig. 6; State 4; the one pair of optical fiber connects site 1 to site 3, another from site 1 to site 2, and one optical fiber pair connects site 2 to site 3 as shown)

    PNG
    media_image2.png
    95
    736
    media_image2.png
    Greyscale

(Fig. 6; state 3; the two pairs of optical fiber connects site 1 to site 2 as shown)

    PNG
    media_image3.png
    59
    737
    media_image3.png
    Greyscale

(Fig. 6; state 2; two pairs of optical fiber connects site 2 to site 3 as shown)

    PNG
    media_image4.png
    57
    737
    media_image4.png
    Greyscale

(Fig. 6; state 1; the two pairs of optical fiber connects site 1 to site 3 as shown).
	Regarding claim 2, Garrett et al. discloses The system architecture of claim 1, as described and applied above, wherein the BU includes 12 1x2 optical switches arranged in groups of 4 switches, each group optically connected to a respective one of the landing stations and the other two groups of switches (Fig. 4; Para. 28; the total of 12 1x2 optical switches are shown. The two pairs of fiber optical cable of each site 402 to 406 is connected to four 1x2 optical switches as shown. Each of the cables are connected through 1x2 optical switches).
	Regarding claim 3, Garrett et al. discloses The system architecture of claim 2, as described and applied above, wherein traffic carrying optical connections are only unidirectional (Fig. 6; as shown in the figure, the traffic on the optical fiber is unidirectional).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636